COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-12-01161-CV
Style:                      Michael D. Lesem
                            v Liane June Lesem
                  *
Date motion filed :         February 13, 2013
Type of motion:             Motion to Extend Time to File Appellant’s Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's brief

If motion to extend time:
         Deadline to file document:                    February 21, 2013
         Number of previous extensions granted:        0
         Length of extension sought:


         Texas Rule of Appellate Procedure 34.5(b) provides that any party may file with the trial court
         clerk a written designation specifying items to be included in the record at any time before the
         clerk’s record is prepared. See TEX. R. APP. P. 34.5(b). The clerk’s record was filed in this appeal
         on December 21, 2012. The appellant indicates that a supplemental record was requested on
         January 17, 2013. See TEX. R. APP. P. 34.5(b)(4). Although we will not refuse to file a
         supplemental clerk’s record because of a failure to timely request the inclusion of supplemental
         items, an untimely request for supplemental items does not render the record incomplete. See
         TEX. R. APP. P. 38.6(a). Nonetheless, because this is appellant’s first request for an extension of
         time to file a brief, and because the request is unopposed, we GRANT appellant’s motion for
         extension. Appellant’s deadline is extended to March 25, 2013.

Judge's signature: /s/ Justice Evelyn V. Keyes
                   Acting individually        Acting for the Court

                  Panel consists of ______________________________.

Date: March 12, 2013




November 7, 2008 Revision